UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6826


GARRY SANDERS,

                     Petitioner - Appellant,

              v.

STATE OF NORTH CAROLINA; JOSEPH LUZZI, Attorney,

                     Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:14-hc-02089-D)


Submitted: May 27, 2021                                            Decided: June 8, 2021


Before GREGORY, Chief Judge, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Garry Sanders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Garry Sanders appeals the district court’s order denying his motion to reopen. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Sanders v. North Carolina, No. 5:14-hc-02089-D

(E.D.N.C. May 28, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2